PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/185,362
Filing Date: 9 Nov 2018
Appellant(s): Plank et al.



__________________
Daniel P. Homiller, Reg. # 55,275
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The disclosure requires at least the following types of data which are not the calibration data nor the phase-related values. First, the process requires adapting the calibration data according to reflection properties in the image (see ¶ 0051). Data on the reflection property of the surface is used to choose which calibration data to use. This data is not the calibration data itself. Second, tracking data (also based on image reflection properties as per ¶ 0049) is used to determine which image region to find the phase values for. This is not the phase value and it is not calibration data. It is data used to select the phase value.
With both of these data necessary for carrying out the procedure, the specification makes clear there is no support for using only the calibration data and the phase-related value. The invention is not using only the phase value with the calibration data. It is using supporting data to select the phase value and to select the calibration data. 
Please see ‘Response to Arguments’ for a more detailed discussion and a thorough reply to Appellant’s remarks.
In addition to the above, Examiner further notes that the word “only” here is a negative limitation defining the claim in terms of what is not used for the determination of distance. The claim is requiring that there is not anything else used besides these two items for this distance determination. Negative limitations must have basis in the original 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476). 
Regarding claim 1, Meinherz discloses a method for processing an image of a time-of-flight (ToF) camera (Meinherz teaches a system for calibrating a time-of-flight camera), the method comprising: 

using calibration data to determine a distance directly from the phase-related value, wherein the determination of the distance uses only the calibration data and the phase-related value. (¶ 0073 specifically details situations when use of phase only measurements are appropriate (within certain distance ranges). ¶ 0073, “distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees . . . sensors that use phase shift measurement exclusively may only be accurate for distances that are less than half the wavelength of the emitted light beam.” Meinherz has described certain distance ranges for which sensors that use phase shift measurement exclusively are accurate. ¶ 0079, also teaches use of phase only measurements to determine distance. “This distance value is based on both the phase measurement data 702 and the TOF measurement data 704; e.g., by modifying (if necessary) a first distance value determined using the phase shift measurement approach based on a second distance value determined using the pulsed time-of-flight measurement approach, as described above with reference to FIG. 7.” With the technique described here pulsed time-of-flight data is used to modify/calibrate a phase-only distance measurement (first distance value). As explained in the preceding paragraphs (¶ 0074) phase-only distance is ambiguous beyond certain distances. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance. ¶ 0080 also teaches using phase-based measurements alone, in this case using even fewer calibration events that require pulsed time-of-flight. “the TOF sensor device 602 may perform only phase measurement during normal circumstances (e.g., when no object of interest is present in the scene). When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.” That is, the non-phase component is not even necessary for many distance measurements. They are determining a distance directly from a phase-related value. “Once the phase measurement distance is correctly calibrated for the object, 
In the field of time-of-flight camera calibration Schmidt teaches performing calibration using a raw image and teaches that said single phase offset is between a modulation signal used to modulate emitted light for illumination of a target and a reference signal used to perform the phase measurement or phase measurements. (Regarding the teaching for using a “raw image” ¶ 0060 teaches using phase shift measurements from raw time-of-flight image sensor data to calibrate the camera. The radiation detector at Schmidt ¶ 0036-0037 and 0047-0049 teaches using the single phase offset between the modulation signal and the reference signal. Schmidt ¶ 0037 illustrates this, “such temporal delay is interpreted as a phase shift between the incident radiation signal [modulating signal] and an electronic reference signal”. ¶ 0047-0049 likewise explicitly teach that a “phase shift” is measured based on the time delay between a modulating signal and a reference signal at a detector.)
It would have been obvious to one of ordinary skill in the art to have combined Meinherz’s time-of-flight camera calibration with Schmidt’s time-of-flight camera calibration. Meinherz teaches using calibration data to determine a distance directly from phase data and calibration data, in an object tracking region. Meinherz also teaches both continuous wave and pulsed time-of-flight modalities, but does not mention the reference signal that is needed to perform phase measurement (Meinherz is focused on its high-level tracking techniques rather than the well-known mechanics of phase-demodulation). Schmidt teaches using a reference signal to perform the phase measurement. Regarding the object tracking application, Schmidt’s time-of-flight 
Regarding claim 5, the above combination discloses the method of claim 1, wherein the phase-related value is determined at a single image point of the raw image in the tracking region. (Schmidt’s embodiments at both ¶ 0124 and 0054 determine the phase-related calibration on the basis of a single pixel in the raw image.) 
Regarding claim 6, the above combination discloses the method of claim 1, wherein determining the phase-related value comprises: averaging phase-related values, corresponding in each case to individual image points, of a plurality of or all image points of the tracking region to obtain the phase-related value. (Schmidt ¶ 0055 teaches that the sensors use multiple pixels which each comprise multiple M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” This technique is disclosed in the context of the sensor with multiple pixels, which ¶ 0049 and ¶ 0054 describe explicitly. Separately, Schmidt ¶ 0144 teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Appellant remarked that Schmidt is not 
Regarding claim 7, the above combination discloses the method of claim 1, wherein a correction term that is dependent on a respective image point is taken into account in determining the phase-related value. (Schmidt ¶ 0144, the calibration on the basis of a single pixel uses its correction term to determine a corrected phase image.)
Regarding claim 8, the above combination discloses the method of claim 1, further comprising: generating the calibration data for the tracking region in dependence on a current recording situation. (As above, Meinherz ¶ 0080, “When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.”)
Regarding claim 9, the above combination discloses the method of claim 8, wherein generating the calibration data comprises:
producing a depth image from a plurality of auxiliary raw images of the current recording situation that are recorded in each case with a different phase position; and (Schmidt ¶ 0060 teaches processing raw phase image data, including averaging and computing a phase shift, to generate a depth map. Schmidt teaches that its depth that 
assigning a distance of the tracking region, obtained from the depth image, to a phase-related value determined using an auxiliary raw image in the tracking region to obtain a first calibration data element for the phase position of the auxiliary raw image. (Meinherz teaches a system which uses a pulsed TOF to “calibrate” the distance of a phase-based TOF. For the purposes of explanation, Examiner notes that phase-based TOF cannot determine an absolute distance without some form of calibration, as noted by Meinherz at ¶ 0074. Thus ¶ 0080 teaches capturing a pulsed TOF to correct/calibrate the phase-based TOF that can then track an object accurately. In this situation Meinherz’s uncalibrated phase-based TOF image is an auxiliary raw phase image. The distance value of the tracking region obtained by the pulsed TOF is assigned to this auxillary raw phase image. In Meinherz the depth image for calibration comes from a pulsed TOF image, whereas the claim requires a depth image from a plurality of auxillary raw images recorded in each case with a different phase position. Schmidt teaches that its depth that comes from a plurality of auxillary raw images recorded with different phase positions (as noted, Schmidt ¶ 0143-0144 teaches generating a depth map from four auxiliary images, each corresponding to a different phase position). Thus the combination under 35 USC 103 modifies Meinherz’s calibration to use a different source for the depth image (Schmidt’s depth map).)
claim 10, the above combination discloses the method of claim 9, further comprising: determining a second calibration data element for the phase position and the tracking region using a further depth image. (Schmidt ¶ 0144 teaches creating a corrected phase image and a depth map. Meinherz ¶ 0085 teaches correcting a distance based on the correction factor.)
Regarding claim 11, the above combination discloses the method of claim 10, further comprising: storing at least the first and the second calibration data element in an interpolable look-up table representing the calibration data for the phase position and the tracking region. (Schmidt ¶ 0063 teaches using a using a look-up table to map a phase image to a corrected phase image and depth image.)
Regarding claim 12, the above combination discloses the method of claim 10, further comprising: determining a look-up function, adapted to the calibration data elements, as the calibration data. (See Schmidt ¶ 0063 and 0103)
Regarding claim 13, the above combination discloses the method of claim 9, wherein the phase position corresponds to a phase position of the raw image. (See rejection of claim 1.)
Regarding claim 14, the above combination discloses the method of claim 9, further comprising: assigning the distance of the tracking region, obtained from the depth image, to at least one further phase-related value determined by way of at least one of the remaining auxiliary raw images in the tracking region in order to obtain at least one further first calibration data element for the at least one further phase position of the respective auxiliary raw image. (As above, Schmidt ¶ 0144 teaches computing two corrected phase images.)
claim 20, the above combination discloses the an illumination device configured to emit intensity-modulated light in dependence on a modulation signal; (Schmidt, ¶ 0036 and Meinherz ¶ 0070)
an image converter configured to receive intensity-modulated light that is reflected by an object, to demodulate the received intensity-modulated light using a reference signal and to produce a pixel measurement signal, wherein the image converter comprises an evaluation circuit configured such that, for a distance determination, a pixel measurement signal is used at only a single phase position between the modulation signal and the reference signal and is subsequently modified using calibration data to determine a distance. (The sensor teachings at Meinherz ¶ 0039 and ¶ 0072-0075 provide a detailed description of a continuous TOF sensor using a single phase position to determine distance. The radiation detector at Schmidt ¶ 0036-0037 and 0047-0049 also teaches determining distance using a single phase position between the modulation signal and the reference signal. Schmidt ¶ 0037 illustrates this, “such temporal delay is interpreted as a phase shift between the incident radiation signal [modulating signal] and an electronic reference signal”. ¶ 0047-0049 likewise explicitly teach that a “phase shift” is measured based on the time delay between a modulating signal and a reference signal at a detector. This process is able to use only a single phase position of the emitted light, rather than multiple phase positions. See rejection of claim 1.)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Salmen (DE102015014320A1; machine translation provided)
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: determining an object, which is identifiable with respect to its reflection property, that is imaged on the raw image as the tracking region. (Meinherz ¶ 0112 teaches tracking an object for calibration on the basis of its reflectivity.)
In the field of time-of-flight camera calibration Salmen teaches selecting a partial region on the basis of its reflectivity. (¶ 0033 teaches selecting certain markers on the road, based on their reflectivity, for the purpose of detecting a partial region for calibration.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Salmen’s time-of-flight camera calibration (which explicitly uses a partial region for object-based calibration). As noted above, Meinherz teaches detecting objects (and surfaces) for their use in camera calibration. Meinherz does not explicitly teaches using a partial region of an object for this purpose. The combination constitutes the repeatable and predictable result of simply applying Salmen’s technique of using a partial region of the road for calibration. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 3, the above combination discloses the method of claim 2, further comprising: determining at least one further tracking region in the object that is imaged on the raw image. (As above, Salmen ¶ 0033 teaches tracking many markers for calibration.)
Regarding claim 4, the above combination discloses the method of claim 1, further comprising: determining at least one further object-specific tracking region in at least one further object that is imaged on the raw image. (See rejection of claim 3.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Stewart (US PGPub 2017/0018114). 
Regarding claim 15, the above combination discloses the method of claim 1 including the calibration data of a phase-related value ascertained by way of the raw image but not the remaining limitations.
In the field of time-of-flight imaging Stewart teaches extrapolating the calibration data, exceeds a value range of the available calibration data. (¶ 0035, “the modeling computer may be configured to interpolate between and/or extrapolate beyond the discrete values referenced in the table.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Stewart’s time-of-flight camera system (which teaches extrapolating data from a lookup table). As noted above, Schmidt teaches using a lookup table for camera calibration. Stewart also teaches using a lookup table with stored camera calibration parameters and teaches extrapolating .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Stewart (US PGPub 2017/0018114) and Bamji (US Pat. No. 7,471,376)
Regarding claim 16, the above combination discloses the method of claim 15, but not the remaining limitations.
In the field of time-of-flight camera calibration Bamji teaches producing further calibration data elements for distances corresponding to the extrapolated calibration data. (Col. 4, ¶ 1, teaches producing further calibration data elements for distances beyond the current lookup table, “as the operating range of the sensor is increased, more data must be stored in the calibration table to maintain accuracy.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Bamji’s time-of-flight camera system (which teaches adding data to a lookup table). As noted above, Schmidt teaches using a lookup table for camera calibration. Bamji teaches adding out of range data to a calibration lookup table. The combination constitutes the repeatable and predictable result of simply adding to the existing lookup table. This cannot be .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Zhuang (US PGPub 2019/0082153)
Regarding claim 17, the above combination discloses the method of claim 1, further comprising: a second raw image with associated calibration data and wherein the second raw image has a different phase position than the raw image. (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position.)
In the field of digital image calibration Zhuang teaches using one image when it fulfils a predetermined criterion. (¶ 0004 teaches selecting from multiple calibration datasets by averaging them together and choosing the closest one to the average for image calibration.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Zhuang’s predetermined criterion regarding digital image calibration. Schmidt teaches averaging four phase images in order to obtain a combined phase image. Zhuang teaches averaging multiple calibration datasets together and choosing the closest one to the average. The combination constitutes the repeatable and predictable result of simply applying 
Regarding claim 18, the above combination discloses the method of claim 17, wherein the predetermined criterion is fulfilled when the phase-related value of the raw image is farther away from a predetermined average value than a corresponding phase-related value of the second raw image. (See rejection of claim 17.)
Regarding claim 19, the above combination discloses the method of claim 1, further comprising: 
generating at least two phase-related values using a current distance and at least two inverted calibration data which are different with respect to the phase position; and (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position. Using Schmidt’s “look-up table or appropriately parameterized function” as taught in ¶ 0063 and 0103 comprises using inverted calibration data (calibration data used in an inverted direction from how it was computed, that is, using phase to find a corrected phase/depth).) 
using a raw image with the phase position with whose corresponding inverted calibration data that value of the at least two phase-related values was generated which is closest to a predetermined average value. (See rejection of claim 16.)


(3) Response to Arguments
Regarding the rejection under 35 USC 112(a), Examiner notes that claim 1 requires, “the determination of the distance uses only the calibration data and the phase-related value.” That is, the way that the claims are written strictly requires that only those two items (the calibration data and the phase-related value) are used in the determination of distance. 

Overview of Examiner’s position
Examiner notes that the specification clearly states that more than just these two items are needed to determine the distance. The disclosure requires at least the following types of data which are not the calibration data nor are they phase-related values. First, the process requires using reflection image data to select how to adapt the calibration data (see ¶ 0051). Data on the reflection property of the imaged surface is used to choose which calibration data to use. This data is not just the calibration data itself. The calibration data itself is the data which maps the phase value to an object distance. This image reflection is vastly different data, used earlier in the procedure.
Second, tracking data (also based on image reflection properties as per ¶ 0049) is used to determine which image region to find the phase values for. This is not the phase value and it is not calibration data. It is image reflection data that is ultimately later used to select which image region to find phase values for. 
With both of these data necessary for carrying out the procedure, the specification makes clear there is no support for using only the calibration data and the phase-related value. The invention is not using only the phase value with the calibration data. It is using supporting image reflection data to select the phase value and to select 
Examiner further notes that the specific claim wording that only these two items are used is of importance here. It appears from the arguments that Appellant intended to convey that no other phase-related value is used other than the phase-related value mentioned. This issue could have been avoided if the claim had instead stated, for example, “the determination of the distance uses only the phase-related value obtained using the single phase offset.” As it stands now though, the claim requires something which is explicitly inconsistent with the disclosure.
Lastly, Examiner notes that using the image reflection data is not an optional step in the distance determination. The procedure requires the reflection data to select the appropriate calibration data (Specification at ¶ 0051). The calibration data could not be used without this reflection data. Likewise the disclosure requires the image tracking data to determine the region for the phase value (Specification at ¶ 0049).
In addition to the above, Examiner further notes that the word “only” here is a negative limitation defining the claim in terms of what is not used for the determination of distance. The claim is requiring that there is not anything else used besides these two items for this distance determination. Negative limitations must have basis in the original disclosure and the mere absence of a positive recitation is not basis for a negative limitation. In this case there is no basis for providing that only these two items are used. At best there is an absence of a positive recitation of other data used. Examiner notes that this written description issue is independent of the analysis above.

Response to Appellant’s most recent arguments
	Appellant remarks that the requirement that only the calibration data and the phase-related value are used applies specifically to the determination of the distance, rather than the whole procedure. It is unclear to Examiner what the distinction is here since the procedure as a whole is simply a procedure for determining distance. As Examiner noted in detail above, using the image reflection data for both calibration selection and phase-value selection are directly part of the procedure for distance determination. Again, these are not optional steps in the distance determination.
Appellant remarks, ‘the claims do not specify that the procedure that results in a determined distance uses only the calibration data and the phase-related data.’ Yet the claims state explicitly, “wherein the determination of the distance uses only the calibration data and the phase-related value.” Examiner respectfully maintains that Appellant is attempting to create a distinction where no relevant difference exists. There is no other procedure which uses these image-based data. They are used in the determination of the distance. 
Specifically, Appellant notes that the requirement, “wherein the determination of the distance uses only the calibration data and the phase-related data” is within the ‘using calibration data’ step and argues that this fact limits the “only” language to apply to the ‘using calibrating data’ step. In this way, Appellant attempts to argue that this ‘determination of the distance’ is all strictly within a ‘use’ of calibration step. However, Examiner strongly disputes that the claims actually outline what Appellant is suggesting.
Examiner notes that this “step” does not actually recite any positive step besides “determine a distance.” After all, the claim language is, “using a calibration data to 
The claim simply does not set up a specific separate step that occurs later in time and separate from the overall process for determining a distance. For purposes of illustration, the claim could have stated, for example, “using calibration data to perform a lookup to determine a distance directly from the phase-related value, wherein the lookup lookup. As it stands, it applies broadly to ‘the determination of the distance’ which is not claimed as separate from the process as a whole, which is simply a process for determination of a distance, as mentioned.
	Based on the details provided above, it is respectfully submitted that 112(a) rejection be maintained. 

2. Regarding the rejection of claim 1 under 35 USC 103, Appellant remarked, "The Office Action's formal analysis of claim 1, at pages 6-9, relies exclusively on Meinherz for the step of "determining a phase-related value within a tracking region of  Examiner disagrees and notes that it is clear from the 06/25/2021 Final that the rejection relies upon Schmidt for the teaching of utilizing a phase offset between the modulation signal and the reference signal (see pg. 8, ¶ 2). In fact, the words ‘reference signal’ do not appear in Meinherz’s teachings in the Final Rejection, the Action specifically relies on Schmidt.
Appellant does not substantively address Schmidt or the combination made under 35 USC 103 but instead attacks the individual Meinherz reference. These arguments are inconsistent with the written rejection and ignore the relevant cited teachings. In fact, Appellant’s entire analysis on this point appears to rely on showing that the Meinherz reference doesn’t have something (the reference signal) which the Final Rejection explicitly uses Schmidt to teach.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
single raw image (see ¶ 0011). While Appellant’s remarks appear to refer to the phase position of the image measurement (as in ¶ 0008-0011) as a ‘phase offset’, the phase shift of the light signal is also a phase offset. More claimed detail is needed beyond "single phase offset" that limits the claim in a way beyond the prior art disclosures. Indeed Meinherz at ¶ 0073 and elsewhere use the exact term "phase offset" to describe what Appellant refers to as "phase shift," as this shift in phase is measured as an offset between the modulated signal and the reference signal. Schmidt describes this as a “phase shift” which is measured as the offset between the modulation signal and the reference signal (¶ 0037).
Examiner acknowledges that this process described at ¶ 0008-0011, 0035-0040 and 0073-0078 appears to differ from that of Meinherz and Schmidt. However, Examiner finds that Appellant has not claimed this process in a way that adequately covers this difference. That is, Appellant’s arguments build a claim construction that is simply not commensurate with the claim scope. Again, the time-of-flight systems of Meinherz and Schmidt operate by measuring a single phase offset between the signals at the light source and the detector. Examiner notes that Meinherz and Schmidt are taking measurements that use only a single phase offset between the modulation signal 
Appellant repeats multiple times some version of ‘the Final Rejection confuses the “single phase offset” of the claims with a phase offset between the signals at the light source and the detector’. Appellant then points out that the phase offset of the claims is between the modulating signal and the reference signal while the phase offset of the art is between the modulating signal and the detector. Examiner submits that there is no confusion here on this point. Examiner intentionally applied this art because it reads on the claims. To reiterate what was already discussed above and in the rejection, the detector operates by using a reference signal to decode the modulated light (as is clearly taught by Schmidt at ¶ 0036-0037 and 0047-0049). The purpose of Schmidt’s system is to measure the phase offset between the modulating signal (which produces the modulated light at the illuminator) and a reference signal (which decodes the phase offset at the detector). As noted above, it appears that Appellant’s confusion stems from disregarding the Schmidt reference which clearly teaches this process.
Examiner quotes Schmidt at ¶ 0037 to illustrate this, “such temporal delay is interpreted as a phase shift between the incident radiation signal [modulating signal] and an electronic reference signal”. ¶ 0047-0049 likewise explicitly teach that a “phase shift” is measured based on the time delay between a modulating signal and a reference signal at a detector. This is an explicit, clear teaching for the exact element Appellant argues is entirely missing.
Based on the details provided above, it is respectfully submitted that rejection be maintained.

4. Regarding arguments directed to claim 20, as Appellant points out, the claim covers mostly the same scope as claim 1, with some differences. For example, the ‘single phase offset’ of claim 1 is termed a ‘single phase position’ in claim 20.
First, Examiner notes that similarly to the analysis above regarding claim 1, Appellant argues that Meinherz is deficient in teaching using ‘only a single phase position between the modulation signal and the reference signal.’ Again, Examiner notes that the claim rejection relies on Schmidt to teach this, in particular the use of the reference signal to demodulate the phase position of the light signal.
Second, Examiner submits that Meinherz and Schmidt do teach determining distance from a pixel measurement signal used at only a single phase position between the modulation signal and the reference signal. In particular, Schmidt clearly teaches measuring the phase position of the received light between the modulation signal and the reference signal (¶ 0036-0037 and 0047-0049, as detailed above). This process is able to use only a single phase position of the emitted light, rather than multiple phase positions. Meinherz likewise teaches measuring the phase shift at only a single phase position, without Schmidt’s explicit teaching that the phase position is determined in 
In arguing that Schmidt does not teach using a “singe phase position” Appellant is again importing limitations into the claim from the Specification. Appellant rightly points out that Schmidt teaches measuring the phase position of the received light signal using four phase delayed reference signals. These can also be termed four phase positions. However, Schmidt’s measuring of the phase position of the received light between the modulation signal and the reference signal is a measurement of the phase position between the modulation signal and the reference signal. What is being measured here is the position of the phase of the light, hence it is clearly a ‘phase position’. The claim is simply not detailed enough to adequately cover what Appellant is arguing it covers. Examiner finds that Appellant is again interpreting the claims in a more narrow manner than is reasonable. The fact that Schmidt also teaches using multiple phase delayed reference signals to image the single phase position of the received light does not preclude the reference from reading on the claim.
Based on the details provided above, it is respectfully submitted that rejection be maintained.

5. Regarding arguments directed to claim 6, Examiner notes that Appellant last made arguments directed to claim 6 in the 02/19/2021 response to Non-Final. Examiner initially addressed arguments directed to claim 6, and Appellant had removed all 
Appellant argues that Schmidt only averages a single image point, rather than multiple image points. Examiner finds that Appellant’s remarks do not address the detailed citations here. Schmidt ¶ 0058 and 0144 both disclose embodiments for averaging phase-related values, corresponding in each case to multiple individual image points. 
In the case of ¶ 0058 this is a pixel-by-pixel averaging. ¶ 0049 and 0054-0055 teaches that the sensors use multiple pixels which each comprise multiple M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” Again, this technique is disclosed in the context of the sensor with multiple pixels. Appellant directs arguments to the fact that only single values for a pixel are being averaged together. This is incorrect, as the disclosure makes clear that this is a multiple pixel system (¶ 0049 and ¶ 0054 describe this explicitly). The averaging process is then described on a per-pixel basis, which may be the source of Appellant’s confusion. 
Examiner also cited the process at Schmidt ¶ 0144 which teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Appellant remarked that Schmidt is not describing the averaging of phase-related values for multiple image points, to get a single phase-related value, but instead, Schmidt is averaging two image values for each image point. Examiner notes 
From Appellant’s arguments it appears to Examiner that Appellant is suggesting multiple pixels from a single image frame in a tracking region are averaged together to form a single final phase related value. Appellant appears to describe a region-based averaging applied to the tracking region where averaging happens on the basis of points belonging to the tracking region. The claim language does not require this. The claim simply requires averaging values “corresponding” to points of the tracking region. Schmidt teaches two types of averaging, each intended to achieve higher accuracy. One over multiple detection units to form a single image (¶ 0058) and another for averaging multiple raw phase images (and their pixels). This averaging corresponds to all points in these images, including the objects in the depth map. That these averaging techniques are applied to an image which includes a tracking region is taught by the combination under 35 USC 103 with Meinherz, a reference whose main focus is imaging phase-related values in a tracking region. 
Examiner notes that Appellant disregards the combination with Meinherz regarding the tracking region, but simply notes that Schmidt fails to each this element. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981).


5. Regarding arguments directed to claim 9, Examiner notes that Appellant last made arguments directed to claim 9 in the 02/19/2021 response to Non-Final. Examiner initially addressed arguments directed to claim 6, and Appellant had removed all arguments on claim 9 in the 07/26/2021 response to Final and the 09/23/2021 Pre-Appeal Brief, only to now bring them back in the Appeal Brief.
Appellant argues the while Meinherz discloses using a pulsed TOF to “calibrate” the distance of a phase-based TOF, the exact claim limitations are not taught exclusively by Meinherz. Examiner again notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
As Appellant acknowledges, Meinherz teaches a system which uses a pulsed TOF to “calibrate” the distance of a phase-based TOF. For the purposes of explanation, Examiner notes that phase-based TOF cannot determine an absolute distance without some form of calibration, as noted by Meinherz at ¶ 0074. Thus ¶ 0080 teaches capturing a pulsed TOF to correct/calibrate the phase-based TOF that can then track an object accurately. In this situation Meinherz’s uncalibrated phase-based TOF image is an auxiliary raw phase image. The distance value of the tracking region obtained by the pulsed TOF is assigned to this auxillary raw phase image. Thus Meinherz on its own meets the second limitation of claim 9, “assigning a distance.”

Based on the details provided above, it is respectfully submitted that rejection be maintained.

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAPHAEL SCHWARTZ/Examiner, Art Unit 2661                                                                                                                                                                                                        
Conferees:
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661      
                                                                                                                                                                                                  /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.